

115 HR 4022 IH: Reach Every Mother and Child Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4022IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Reichert (for himself, Ms. McCollum, Ms. Lee, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo implement a strategic approach for providing foreign assistance in order to end preventable
			 child and maternal deaths globally within a generation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reach Every Mother and Child Act of 2017. 2.Assistance to end preventable child and maternal deathsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end of chapter 1 of part I the following:
			
				137.Assistance to end preventable child and maternal deaths
 (a)Sense of CongressIt is the sense of Congress that United States foreign assistance efforts should focus on countries, regions, and communities with the greatest need and the highest burden of preventable child and maternal deaths.
 (b)Statement of policyIt shall be the policy of the United States, in coordination with recipient countries and relevant partner entities, to establish and implement a coordinated, integrated, and comprehensive strategy to combat the leading causes of maternal, newborn, and child mortality globally and ensure healthy and productive lives for women and children, by—
 (1)scaling up the highest-impact, evidence-based interventions, including for the most vulnerable populations, with a focus on country ownership;
 (2)designing, implementing, monitoring, and evaluating programs in a way that enhances transparency and accountability, increases sustainability, and improves outcomes in target countries; and
 (3)supporting the development and scale-up of innovative tools and approaches to accelerate progress toward ending preventable child and maternal deaths and reach the goal of saving the lives of 15,000,000 children and 600,000 women.
						(c)Strategy
 (1)In generalNot later than one year after the date of the enactment of this section, the President shall establish and implement a comprehensive five-year, whole-of-government strategy to accelerate progress toward ending preventable child and maternal deaths within a generation and ensure healthy and productive lives for women and children.
 (2)ElementsThe strategy established under paragraph (1) shall— (A)set specific, outcome-based, and measurable targets to achieve the goals of the strategy and identify baseline data for each target country and for all areas of focus and programming, as of the date of the publication of such strategy;
 (B)incorporate existing Federal strategies and frameworks relevant to ending preventable child and maternal deaths, including specific objectives, programs, and approaches to implement highest-impact, evidence-based interventions, to address the leading causes of death in target countries, particularly among the most vulnerable populations, for—
 (i)women, related to pregnancy, childbirth, or the post-delivery period; (ii)newborn children during their first 28 days; and
 (iii)infants and children under the age of five; (C)include development and scale up of new technologies and approaches, including those supported by public-private partnerships for research and innovation;
 (D)promote coordination and efficiency within and amongst the relevant Federal departments and agencies;
 (E)project the general levels of resources needed to achieve the strategy’s stated objectives; (F)identify strategies for leveraging resources with new and innovative financial tools;
 (G)align with the maternal, newborn, and child health and survival plans of target countries and improve coordination with foreign governments and international organizations;
 (H)outline consultations with target countries and relevant partner entities; (I)implement results-based contracting, such as pay-for-outcome arrangements, and reduce financial and operational risks;
 (J)promote a shift toward inclusive and sustainable investments; (K)support the transition to sustainably financed, domestic health systems in target countries; and
 (L)promote partnerships with organizations that have a long-term presence in target countries and have shown evidence of sustainable community impact, including through the capacity building of local and community-based organizations.
 (3)Identification of target countriesFor purposes of the strategy under paragraph (1), the Administrator shall— (A)identify each country that has the greatest need and faces the highest burden of preventable child and maternal deaths, taking into consideration countries that—
 (i)have high-need, underserved, marginalized, vulnerable, or impoverished communities; (ii)are fragile or conflict-affected countries;
 (iii)are low- or middle-income countries; or (iv)are located in regions with weak health systems; and
 (B)establish transparent selection criteria for such target countries. (d)Improving coordination and oversight (1)Establishment of senior coordinator for child and maternal survivalThe Administrator shall designate a current employee serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher at the United States Agency for International Development (USAID) to serve concurrently as the Senior Coordinator for Child and Maternal Survival.
 (2)DutiesThe Senior Coordinator shall— (A)have the primary responsibility for the oversight and coordination of international maternal and child health and nutrition funding managed by the USAID Bureau of Global Health;
 (B)lead the development of the strategy established under subsection (c) and its implementation by USAID, including by directing the budget, planning, and staffing with respect to such implementation;
 (C)facilitate program and policy coordination of international maternal and child health and nutrition programs between the USAID, other relevant Federal departments and agencies, and relevant partner entities;
 (D)monitor, evaluate, and report on any activities undertaken by USAID pursuant to the strategy required under subsection (c); and
 (E)provide direction to the design and oversight of grants, contracts, and cooperative agreements with any recipient of funds under the responsibility of the Senior Coordinator pursuant to subparagraph (A).
 (3)Restriction on additional or supplemental compensationThe Senior Coordinator shall not receive any additional or supplemental compensation as a result of carrying out responsibilities and duties under this section.
						(e)Prioritization of greatest need and maximum impact
 (1)Targets for increased implementation requiredIn accordance with the guidelines established under section 3 of the Foreign Aid Transparency and Accountability Act, any grant made available by the Administrator and any contract or cooperative agreement entered into by the Administrator in order to implement the strategy established under subsection (c) of this section shall—
 (A)include targets for increased implementation of high-impact, evidence-based interventions and strengthening health systems, as appropriate; and
 (B)establish baseline measurements from which to quantify progress toward such targets and towards the goal of preventing life-threatening morbidity and mortality for at least 15,000,000 children and at least 600,000 women, as described in subsection (b)(3).
 (2)ExceptionIn exceptional circumstances when the Administrator determines that the inclusion of coverage targets or baseline measures is not reasonable or practicable for a grant, contract, or cooperative agreement, the funding mechanism for such grant, contract, or agreement shall include an explanation of the omission and explicitly state how measurable impact will be targeted and tracked.
						(f)Use of innovative public-Private financing tools
 (1)In generalIn addition to existing bilateral and multilateral assistance for child and maternal survival, the Administrator shall implement the strategy established under subsection (c) through the use of innovative financing tools, where appropriate, to expand delivery of highest-impact, evidence-based interventions to address the leading causes of preventable child and maternal deaths, particularly among vulnerable populations. The Administrator shall also explore models, whether existing or innovative, to improve the efficiency and effectiveness of investments through results-based contracting (such as pay-for-outcome arrangements) and reduce financial and operational risks with respect to such implementation.
						(2)Authorization to fund programs on pay-for-outcome basis
 (A)In generalThe Administrator shall have the authority to provide assistance for child and maternal survival on a pay-for-outcome basis, as described in subparagraph (B), to any initiative that meets the requirements described in subparagraph (C).
 (B)Pay-for-outcome basis describedThe pay-for-outcome basis described in this paragraph is a performance-based grant, contract, or cooperative agreement awarded in the form of a commitment to provide payments that is contingent on improved outcomes resulting in a social benefit to the public and in direct cost savings or cost avoidance to the United States Government.
 (C)Requirements for pay-for-outcome fundingThe Administrator may only provide assistance under subparagraph (A) to an initiative that includes the following: (i)A detailed implementation plan describing how the proposed pay-for-outcome initiative is based on evidence supporting an expectation of improved effectiveness.
 (ii)A rigorous, independent, third-party evaluation, using experimental or quasi-experimental design or other quantitative research methodologies, that allows for the strongest possible causal inferences, when random assignment is not feasible, to determine whether the initiative has achieved the proposed improvement in outcomes.
 (D)Limitation on availability of fundingAny payments provided to an initiative pursuant to the authorization under subparagraph (A) may only be made available for expenditure for not more than 5 years after the date on which such payments are first made available.
							(g)Reports
 (1)Report requiredNot later than 2 years after the date of the publication of the strategy required under subsection (c), and annually thereafter, the President shall submit to the appropriate congressional committees, and make publicly available, a report describing the implementation of the strategy.
 (2)Information included in reportThe report required under paragraph (1) shall include the following: (A)A summary and evaluation of progress made to achieve the objectives described in subsection (b), including the goal to end preventable child and maternal deaths, and the progress made toward achieving the goal of reducing life threatening morbidity and mortality for at least 15,000,000 children and at least 600,000 women.
 (B)A description of the nature and extent of coordination among relevant Federal departments and agencies on the implementation of the strategy.
 (C)A description of how each aspect of the strategy is being implemented, including— (i)the manner in which multi-sectoral approaches and concrete, high-impact, evidence-based interventions are being used to address the leading causes of preventable child and maternal deaths;
 (ii)the degree to which the strategy increases assistance to and activities by the United States in target countries;
 (iii)the use of programs, projects, or activities to develop and scale-up new technologies and approaches, including those identified by public-private partnerships for research and innovation, and the degree to which such programs, projects, or activities are posed to go to scale; and
 (iv)the methods used to leverage innovative financing and other public and private resources and the progress made by such methods.
 (D)A description of how each program, project, or activity implementing the strategy is designed to— (i)reach underserved, marginalized, vulnerable, or impoverished populations;
 (ii)address the causes of newborn, infant, child, and maternal morbidity and mortality, including pre-term births, with innovative efforts and interventions;
 (iii)invest in programs, projects, or activities that empower women, support voluntarism, and provide quality, respectful, evidence-based maternity care;
 (iv)improve transparency and accountability at all levels and include common metrics for tracking progress in achieving the objectives of the strategy;
 (v)ensure that high-impact, evidence-based interventions are prioritized, including interventions promoting healthy pregnancies; and
 (vi)expand access to quality services for healthcare workers and for communities in target countries and include measures of accountability to such communities.
 (E)A comprehensive list of grants, contracts, and cooperative agreements awarded to implement the strategy, that includes—
 (i)a description of the targets for coverage of interventions or services supported by such grants, contracts, or cooperative agreements, the baseline against which they are measured, and the status of their progress in meeting the targets; or
 (ii)in the case of exceptional circumstances where the inclusion of targets or baseline measurements is not reasonable or practicable, an explanation of how the impact of the grant, contract, agreement, or resulting program is being measured.
 (F)A description of how the Administrator has partnered with relevant partner entities at the national and local levels, including as subgrantees.
 (G)A determination, after applying rigorous monitoring and evaluation methodologies, whether the programs, projects, or activities implementing the strategy have achieved measurable improvements in child and maternal health or survival, particularly among the most vulnerable populations, in each target country and overall, and the specific improvements achieved with respect to—
 (i)the maternal mortality ratio per 100,000 live births and the under-5 mortality ratio per 1,000 live births;
 (ii)the number of newborn, infant, child, and maternal deaths averted; and (iii)the percentage of births attended by skilled health personnel.
 (H)An analysis of the gaps in the health workforce that must be filled in order to end preventable newborn, infant, child and maternal deaths, including an analysis of health workforce density relating to certified health workers and community-based health workers.
 (I)A description of the measured or estimated impact on newborn, infant, child, and maternal survival of each ongoing program, project, or activity implementing the strategy.
 (J)An assessment of progress made toward achieving the targets established pursuant to subsection (c)(2)(A). (K)A description of any innovative public-private financing tools, including an analysis of the feasibility and potential effectiveness, that could be used to fund efforts to end preventable child and maternal deaths.
 (h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (3)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies includes each of the following: (A)The Department of State.
 (B)The United States Agency for International Development, including the President’s Malaria Initiative.
 (C)The Department of Health and Human Services. (D)The Department of the Treasury.
 (E)The Department of Defense. (F)The Centers for Disease Control and Prevention.
 (G)The National Institutes of Health. (H)The Millennium Challenge Corporation.
 (I)The Peace Corps. (J)The Office of the Global AIDS Coordinator.
 (K)Any other Federal department or agency determined by the President to be relevant to carry out the purposes of this section.
 (4)Relevant partner entitiesThe term relevant partner entities means each of the following: (A)Multilateral and international organizations.
 (B)International financial institutions. (C)The national and local governments of recipient countries.
 (D)Community nongovernmental organizations, including faith-based, professional, and civil society organizations.
 (E)Entities in the private sector. (F)Entities in the healthcare sector of recipient countries.
 (5)Senior CoordinatorThe term Senior Coordinator means the Senior Coordinator for Child and Maternal Survival established under subsection (d). (6)Target countryThe term target country means a country identified by the Administrator pursuant to subsection (c)(3).
						.
		